DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 
Claim Rejections - 35 USC § 103
Claims 1-6, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoops et al. (U.S. Patent Application Publication Number 2007/0137716; hereinafter referred to as Stoops), and further in view of Linder et al. (U.S. Patent Application Publication Number 2011/0315229; hereinafter referred as Linder).  Stoops discloses an inline foam eductor includes a first conduit having an upstream end, a downstream end, and a restriction between the upstream end and the .
With respect to claim 1, Stoops discloses an aspect ratio flow metering device comprising a concentrate inlet portion, one or more restricted flow portions of tubing fluidly connected to the concentrate inlet portion, and a metered concentrate outlet portion fluidly connected to the one or more restricted flow portion of tubing, wherein: the narrowest part of the one or more restricted flow portions of tubing each having a length (RL): inner diameter (Rip) ratio (The specific dimensions are not explicitly disclosed. however, mere changes in size when the device operation is not affected do not render a device as novel in view of the prior art of record. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than .); the metered concentrate outlet portion having an inner diameter (Ow) greater than Rip (Outlet 18 is greater than the inner diameter Rip); the concentrate inlet portion having an inner diameter (Imp) greater than Rip (Outlet 14 has a greater diameter than Rip); and the aspect ratio flow metering device is structurally configured to limit flow of a concentrate into a hydrodynamic mixing apparatus (this is an intended use and the flow can be limited to whatever device it is attached to).  However, Stoops does not disclose a restricted flow tubing with a ratio of at least 10:1.  Linder, however, discloses a fluid delivery device that has various channels of various sizes. Linder discloses that channels may have an aspect ratio of 10:1 (see paragraph [0053]), thus such a ratio would be obvious to one of ordinary skill in the art of flow systems.  Further, Linder discloses a use with hydrodynamic systems as well, thus the use with such systems is also obvious to one of ordinary skill in the art at the time of the invention.  
With respect to claim  2, the aspect ratio flow metering device of claim 1 wherein: the hydrodynamic mixing apparatus comprises a Venturi mixer; the Venturi mixer comprises a diluent inlet portion fluidly coupled to a throat portion, a mixed fluid outlet fluidly coupled to the throat portion, and a metered concentrate inlet portion fluidly coupled to the throat portion; and the metered concentrate outlet portion of the aspect ratio flow metering device is fluidly coupled to the metered concentrate inlet of the Venturi mixer is illustrated in Figure 1 of Stoops.
With respect to claims 3 and 4, the specific dimensions claimed are user selectable dimensions that are well within the preview of one of ordinary skill in the art as the dimensions are not disclosed to be critical or give any unexpected results, thus 
With respect to claims 5 and 6, attaching tubes in series is still just a straight tube (claim 6), thus is deemed as disclosed in Stoops while channels in parallel are disclosed in Linder (claim 5). The aspect ratio flow metering device of claim 1 comprising 2, 3, 4, or 5 restricted flow portions arranged in parallel. 
With respect to claim 16, this is essentially a mixture of claims 1 and 2, which are discussed in more detail above and disclosed as noted with respect to claims 1 and 2 and the same reasoning an art would apply to claim 16. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoops in view of Linder as applied to claim 1 above, and further in view of Holmes (U.S. Patent Number 4,862,837). Holmes discloses an injection of atomized coal slurry fuel into an engine combustion chamber is achieved at relatively low pressures by means of a vortex swirl nozzle. The outlet opening of the vortex nozzle is considerably larger than conventional nozzle outlets, thereby eliminating major sources of failure due to clogging by contaminants in the fuel. Control fluid, such as air, may be used to impart vorticity to the slurry and/or purge the nozzle of contaminants during the times between measured slurry charges. The measured slurry charges may be produced by a diaphragm pump or by vortex valves controlled by a separate control fluid. Fluidic circuitry, employing vortex valves to alternatively block and pass cool slurry fuel flow, is disclosed (Please see the abstract).
With respect to claim 7, neither Stoops nor Linder specifically disclose the use of a filer.  However, Holmes discloses that a device can recirculate some fluid through a .  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoops in view of Linder as applied to claim 1 above, and further in view of Karamanos et al. (U.S. Patent Application Publication Number 2015/0019022; hereinafter referred to as Karamanos). Karamanos discloses systems and methods for measuring and controlling fluid flow include an orifice plate defining a variable opening. The orifice plate includes an outer assembly comprising a central opening and an inner assembly extending through the central opening. The flow device regulates high and very low volumes of fluid with precision, inexpensively, with superior acoustics, reduced energy, and simpler design. The high turndown device permits use at lower velocities, thereby reducing noise generation and eliminating need for sound-attenuating liners. The high rangeability device combines several part numbers into fewer parts, thereby streamlining product portfolios. In some cases, cost benefits associated with the flow device allow equipment to be scaled back 100:1 rather than 10:1, providing energy savings, fewer product variations, simple and more robust applications. The device meets new and old building fresh air, comfort and energy codes. The flow device can be engineered, selected, and sized without sophisticated software programs (Please see the abstract).  All references are related to fluid control.
With respect to claim 8, Neither Stoops or Linder disclose any orifice plate, which actually would mean they don’t disclose an orifice plate with an orifice diameter less than Rw.  However, Karamanos discloses the use of an orifice plate used with a system .  
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoops in view of Linder as applied to claim 2 above, and further in view of Detrick (U.S. Patent Application Publication Number 2013/0239992).  Detrick discloses a method of controlling wash equipment in an automated vehicle wash system having a conveyor includes, measuring one or more contours of a vehicle as the vehicle moves thorough an entry area of the automated vehicle wash system on the conveyor; tracking the distance a fixed point relative to the conveyor moves; associating the one or more contours of the vehicle with the position of the fixed point; determining, based on the one or more contours of the vehicle and the position of the fixed point, commands for operating the wash equipment; delivering the commands to the wash equipment; and operating the wash equipment in accordance with the commands (Please see the abstract).
With respect to claim 10, Stoops and Linder disclose a flow device but give no disclosure of using such a device with a car wash.  However, Detrick discloses a car wash and while the specifics of the metering device is not explicitly disclosed, the metering device in Stoops in view of Linder is capable of performing in a car wash and thus using such a Venturi mixer of Stoops in view of Linder with the car wash of Detrick would be obvious to one of ordinary skill in the art. 
With respect to claim 11, Detrick discloses the discharging of a cleaning solution and thus using the Venturi mixer as the discharging means is obvious to one of ordinary skill in the art as the Venturi mixer is disclosed to discharge fluids. 

With respect to claims 13-15, the flow rate and ratios of a system are easily user selectable values that can be programmed into a controller and thus the values claimed are user selectable and obvious to one of ordinary skill in the art based upon the need of the user for a specific application or process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

RODNEY T. FRANK
Examiner
Art Unit 2861



February 11, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861